Citation Nr: 1243733	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-31 643	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to receipt non-service connected pension benefits, to include special monthly pension benefits on account of the need for aid and attendance or because of housebound status. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



REMAND

The Veteran served on active duty from May 1950 to May 1954. 

This appeal arises from a December 2008 administrative determination of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

With regard to the Veteran's claim for receipt of nonservice-connected pension, the Board finds that a remand is required.  The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Generally, basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274  and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

In the instant case, the Veteran was found eligible for receipt of a non-service connected pension beginning in May 1963 due to a diagnosis, at that time, of multiple sclerosis.  The pension payments were subsequently stopped and started over the many ensuing years, with VA most recently stopping the payments in January 1993 due to excessive income.

The Veteran currently claims that he should also be found eligible for special monthly pension on account of the need for aid and attendance of another person or on account of his being housebound.  The denial of payment of pension benefits in December 2008 only discussed basic pension benefits and found that the Veteran and his spouse had annual household income in excess of the maximum pension rate.  The subsequently prepared statement of the case, dated in May 2010, considered the possibility of special monthly pension under aid and attendance and housebound rules; however, the RO found that the Veteran did not meet the requirements for special monthly pension.  In other words, it was concluded that he did not require the aid and attendance of another person and did not meet the criteria for being found housebound.

Special monthly pension may be awarded if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521 (d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance:  the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances that normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the veteran's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The Board notes that an August 2009 private treatment record indicates that the Veteran has several disabling conditions; to include but not limited to a history of stroke and coronary artery disease.  The record further indicates that the Veteran has help at home for meal preparation and housecleaning and that he uses a wheelchair or a cane, further noting that the Veteran spends most of his time in a recliner.  Therefore, evidence of record suggests that the Veteran calls upon others for certain care.  Nevertheless, there is no specific information with considered the criteria as laid out in 38 C.F.R. § 3.352(a).

Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether he requires aid and attendance as contemplated by the regulation.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  The examiner should also consider whether the Veteran is housebound, as more financial information provided by the Veteran may indicate that his income or medical expenses have changed.  Moreover, the level of disability experienced on account of his several disabilities should be ascertained.

Additionally, the May 2010 statement of the case indicated that VA treatment records through April 2010 were reviewed electronically and relied upon in the readjudication.  These records are not available in virtual VA and the Board does not have the ability to view them at this time.  Thus, the agency of original 

jurisdiction (AOJ) should associate all VA treatment records with the virtual or paper claims file.

The Board also finds that the Veteran should be asked to submit any additional relevant evidence concerning his income and expenses.  The Board notes in this regard that the Veteran's most recent financial statement was submitted in November 2009.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to submit any relevant evidence concerning income and expenses (specifically medical expenses), specifically for any information concerning the period from November 2009.

2.  Obtain the Veteran's VA treatment records, not already associated, and associate them with the claims file, either virtual or paper.

3.  Afford the Veteran a VA examination to determine whether he is in need of aid and attendance utilizing the following criteria:  the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

The examiner should also consider if the Veteran is permanently housebound by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises on account of disability.

The examiner should also be asked to identify all disabilities affecting the Veteran and describe the degree of impairment for each.  (The AOJ should ensure that findings necessary to apply rating criteria for each are made.)

The report must be accompanied by a rationale for any determination made by the examiner.

4.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claim.  Each disability should be evaluated in accordance with specific rating criteria from 38 C.F.R. Part 4 so that the provisions of 38 U.S.C.A. § 1521(e) may be applied.  If any benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case, and afford him the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

